Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2260 Filed 03/25/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

PETER GERARD JONES,
#226310,

        Petitioner,                                             Civil Action No. 18-CV-11621

vs.                                                             HON. BERNARD A. FRIEDMAN

ERICK BALCARCEL,

      Respondent.
________________________/

      OPINION AND ORDER DENYING PETITIONER’S APPLICATION FOR A WRIT
        OF HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
              AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

                Petitioner, an inmate at the Chippewa Correctional Facility in Kincheloe, Michigan,

has filed an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges

his conviction for first-degree premeditated murder, MICH. COMP. LAWS § 750.316(1)(a), and first-

degree felony murder, MICH. COMP. LAWS § 750.316(1)(b), following a jury trial in Oakland County

Circuit Court. The Court shall deny the petition because the claims are without merit. The Court shall

also deny petitioner a certificate of appealability and leave to appeal in forma pauperis.

        I. Background

                The Michigan Court of Appeals has previously summarized the facts of this case as

follows:

                Defendant was convicted of murdering Bernice Schaufele on January
                13, 2014, at her condominium in Novi, Michigan. Defendant resided
                with his sister at the same condominium complex. The evidence
                showed that defendant forced his way into the decedent’s
                condominium, stabbed her, and took various items from her home.
                Later that day, defendant purchased cocaine and repaid a drug debt.
                Defendant came to the attention of the police when he was observed
                loitering near the scene. A search of defendant’s residence pursuant to
                a warrant led to the discovery of concealed items belonging to
                Schaufele and a dish towel with dried blood on it; DNA testing revealed


                                                   1
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2261 Filed 03/25/21 Page 2 of 11




               that the blood on the towel matched the decedent’s DNA profile. The
               prosecutor’s theory at trial was that defendant robbed Schaufele to
               support his drug addiction, and killed her because she recognized him
               as a resident of the same condominium complex.

               Before trial, the prosecution filed a motion to introduce under MRE
               404(b) evidence of several prior criminal acts by defendant. The motion
               listed 13 prior criminal incidents in which defendant stole from or
               assaulted other people during a robbery. Over defendant’s objection,
               the trial [sic] granted the prosecutor’s motion to admit this evidence.
               At trial, however, the prosecutor introduced only one of the prior acts
               listed in the pretrial motion; Tracy O’Neal testified that in 1998,
               defendant came to O’Neal’s home to purchase cocaine from Corey
               Hardy. While at the home, defendant robbed and fatally stabbed Hardy.
               Afterward, O’Neal saw defendant loitering outside his home observing
               the scene while the police were present.

               The prosecution also presented the testimony of two witnesses, Donald
               Beauchamp and Antoine Campbell, each of whom met defendant while
               housed in the same jail. Each witness testified that defendant admitted
               to robbing and stabbing an elderly woman to obtain money for drugs.

People v. Jones, No. 324512, 2016 WL 4129097, at *1 (Mich. Ct. App. Aug. 2, 2016).

               Petitioner now seeks habeas relief on the following grounds:

               A. The prosecutor’s abuse of the trial court permitting him to
                  introduce the petitioner’s prior bad acts pursuant to MRE 404(b),
                  through the use of irrelevant and highly prejudicial evidence so
                  fundamentally infected the proceeding with unfairness that the
                  resulting conviction was a denial of due process of law pursuant to
                  U.S. Const. Amend. XIV.

               B. The trial court violated the petitioner’s due process rights by
                  permitting the prosecutor to introduce prior bad acts, where the
                  prejudicial effect substantially outweighed the probative value, and
                  the trial court did not correctly engage in any balancing of those
                  factors substantially prejudicing the petitioner and denying him his
                  right to a fair trial pursuant to U.S. Const. Amend. XIV; MI Const
                  art. 1, § 17.

               C. The trial court erred when denying defendant’s motion for an
                  evidentiary hearing and a new trial when an evidentiary hearing is
                  necessary to show the petitioner was denied the constitutional right
                  to effective assistance of counsel pursuant to U.S. Const. Amend.
                  VI, XIV; Const 1963, art 1, § 20.

Pet. at 2-3.


                                                 2
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2262 Filed 03/25/21 Page 3 of 11




        II. Standard of Review

                Section 2254(d) imposes the following standard of review for habeas cases:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be granted
                with respect to any claim that was adjudicated on the merits in State
                court proceedings unless the adjudication of the claim–

                        (1) resulted in a decision that was contrary to, or
                            involved an unreasonable application of, clearly
                            established Federal law, as determined by the
                            Supreme Court of the United States; or

                        (2) resulted in a decision that was based on an
                            unreasonable determination of the facts in light of
                            the evidence presented in the State court
                            proceeding.

                In defining the term “contrary to,” the Supreme Court has explained:

                First, a state-court decision is contrary to this Court’s precedent if the
                state court arrives at a conclusion opposite to that reached by this Court
                on a question of law. Second, a state-court decision is also contrary to
                this Court’s precedent if the state court confronts facts that are
                materially indistinguishable from a relevant Supreme Court precedent
                and arrives at a result opposite to ours.

Williams v. Taylor, 529 U.S. 362, 405 (2000). An “unreasonable application” occurs when “a state

court decision unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

Id. at 409.

                Under this deferential standard of review, a federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 410-11. Rather, “a

state court’s determination that a claim lacks merit precludes federal habeas relief so long as fairminded

jurists could disagree on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011) (internal quotation marks and citation omitted).




                                                    3
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2263 Filed 03/25/21 Page 4 of 11




         III. Petitioner’s Claims

                A. Introduction of Prior Bad Acts (Claims A and B)

                In petitioner’s first two claims he argues that the government’s introduction of prior

bad acts evidence denied him a fair trial. See Pet. at 2-3. He contends that the evidence introduced

was irrelevant, inadmissible, and used in violation of M.R.E. 403 and 404(b).1 See id. at 2-3, 22-25,

35-51.    While M.R.E. 403 prohibits the introduction of evidence when its probative value is

“substantially outweighed by the danger of unfair prejudice,” M.R.E. 404(b) prohibits the use of prior

bad acts evidence to establish a defendant’s propensity to commit a crime. See id. at 37-38. Petitioner

further argues that the government’s introduction of the prior acts evidence was so prejudicial as to

constitute prosecutorial misconduct. See id. at 26-32.

                It is “not the province of a federal habeas court to reexamine state-court determinations

on state-court questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). “[A] federal court may issue

the writ [of habeas corpus] to a state prisoner ‘only on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States.’” Wilson v. Corcoran, 562 U.S. 1, 5 (2010)

(quoting § 2254(a)). Thus, “[e]rrors in the application of state law, especially rulings regarding the

admissibility of evidence, are usually not questioned by a federal habeas court.” Seymour v. Walker,

224 F.3d 542, 552 (6th Cir. 2000). Because petitioner’s claims A and B involve a question of

evidentiary admissibility under state law, they are not cognizable claims on federal habeas review. See

Estelle, 502 U.S. at 72 (“Nor do our habeas powers allow us to reverse [defendant’s] conviction based



1
  Respondent argues that these claims are procedurally defaulted because petitioner failed to preserve
the issues by objecting at trial. However, in his third claim petitioner alleges that trial counsel was
ineffective for failing to make this very objection. Because ineffective assistance of counsel may
establish cause for procedural default, see Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000), the
Court prefers to consider the claims on the merits. See Cameron v. Birkett, 348 F. Supp. 2d 825, 836
(E.D. Mich. 2004).




                                                   4
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2264 Filed 03/25/21 Page 5 of 11




on a belief that the trial judge incorrectly interpreted the [state] Evidence Code in ruling that the prior

injury evidence was admissible as bad acts evidence in this case.”); see also Bey v. Bagley, 500 F.3d

514, 519 (6th Cir. 2007) (noting that “[petitioner’s] claim that the state trial court erred in the

application of state law, specifically a ruling on evidence, . . . is simply not cognizable on habeas

review”).

                Further, petitioner’s argument that the admission of the prior acts evidence constituted

or resulted in a denial of due process does not entitle him to habeas relief. The Sixth Circuit has

observed that “[t]he Supreme Court has never held (except perhaps within the capital sentencing

context) that a state trial court’s admission of relevant evidence, no matter how prejudicial, amounted

to a violation of due process.” Blackmon v. Booker, 696 F.3d 536, 551 (6th Cir. 2012) (emphasis in

original). In the present case, the Michigan Court of Appeals found the prior acts evidence to be

relevant under Michigan law. Jones, 2016 WL 4129097, at *2. This Court must defer to the state

court’s determination.

                For these reasons, petitioner’s claims A and B do not merit habeas relief.

                B. Ineffective Assistance of Counsel (Claim C)

                In petitioner’s third claim, claim C, he contends that counsel was ineffective for (1) not

challenging his arrest in violation of the Fourth Amendment, (2) not challenging the search of his

residence, and (3) not objecting to the admission of evidence that he argues was inadmissible under

state law. See Pet. at 59-68. Petitioner also argues that the state courts erred in denying his request for

an evidentiary hearing on his ineffective assistance of counsel claims pursuant to People v. Ginther,

212 N.W.2d 922 (Mich. 1973). See id. at 59, 68-69.

                The Court has no authority to grant habeas relief on petitioner’s claim that the state

courts denied his motion for an evidentiary hearing, allegedly in violation of Michigan Supreme Court

precedent. As previously noted, alleged violations of state law or procedure that do not infringe

specific federal constitutional protections are not cognizable claims under § 2254. See Estelle, 502
                                                    5
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2265 Filed 03/25/21 Page 6 of 11




U.S. at 67-68. Whether, by denying petitioner’s motion for an evidentiary hearing, the state courts

erred in their application of state law is a question that cannot be reviewed by a federal habeas court.

See Hayes v. Prelesnik, 193 F. App’x 577, 584 (6th Cir. 2006). Accordingly, the evidentiary hearing

aspect of claim C lacks merit.

                As to petitioner’s ineffective assistance of counsel claims, in Strickland v. Washington,

466 U.S. 668 (1984), the Supreme Court set forth a two-prong test for determining whether a defendant

received ineffective assistance of counsel.       First, defendant must demonstrate that “counsel’s

performance was deficient.” Id. at 687. Second, defendant must demonstrate that counsel’s “deficient

performance prejudiced the defense.” Id. To demonstrate prejudice, defendant must show that “there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694.

                Petitioner first argues that trial counsel should have challenged the legality of his arrest

because the police lacked probable cause to arrest him. See Pet. at 64. The Michigan Court of Appeals

rejected this claim as follows:

                Defendant argues that counsel was ineffective for failing to challenge
                the seizure of defendant’s person and the search of defendant’s
                residence. Defendant was detained at the police station on a parole
                hold. A police officer may arrest a parolee without a warrant and detain
                the parolee if the officer has “reasonable grounds to believe that the
                prisoner has violated parole[.]” MCL 791.239. Defendant’s assertion
                that the parole hold was based on a falsified allegation that he admitted
                smoking marijuana and drinking alcohol that day in violation of the
                terms of his parole is not supported by an affidavit or any other
                evidence. Thus, defendant has not established a factual predicate for
                this claim, and therefore has not overcome the presumption that counsel
                rendered effective assistance.

Jones, 2016 WL 4129097, at *5 (internal citations omitted).

                Petitioner has presented no evidence, either to the state courts or to this Court, that the

police fabricated his admission to smoking marijuana and drinking alcohol on the day of his arrest.

Conclusory allegations of ineffective assistance of counsel, without any evidentiary support, do not


                                                    6
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2266 Filed 03/25/21 Page 7 of 11




provide a basis for habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). Petitioner’s

admission would have given the police probable cause to believe that he had violated his parole and

thus lawful grounds to detain him under Michigan law. Because petitioner failed to present any

evidence in support of his argument that the officers illegally detained him, he also has not

demonstrated that counsel’s failure to challenge the legality of his detention constituted deficient

performance. Further, lacking any evidence to support this claim, petitioner cannot show that “there

is a reasonable probability that . . . the result of the proceeding would have been different” had counsel

challenged the legality of his arrest. Strickland, 466 U.S. at 694. This claim is without merit.

                Petitioner next contends that trial counsel was ineffective for failing to challenge the

information contained in the search warrants issued on January 15 and 16, 2014, two and three days

after the day of the murder, respectively. See Pet. at 61-62. The affidavits in support of the warrants

state that the police officers “offered [petitioner] a ride to and from the station and that he was not

under arrest,” which, petitioner argues, is false. Id. at 62 (citing Ex. H, search warrant and affidavit

for 1/15/14 and 1/16/14). Rather, petitioner alleges that the officers ordered him into the patrol car and

refused to allow him to leave the police station, despite petitioner’s multiple requests to this effect. See

id.

                The Michigan Court of Appeals rejected petitioner’s claim as follows:

                In this case, defendant has made no showing that the challenged
                statement in the search warrant affidavit was false. Even if the
                statement was false, however, it was not necessary to a finding of
                probable cause to search defendant’s residence. The statement had no
                relation to evidence pertaining to the decedent’s killing and its possible
                location in defendant’s residence.

Jones, 2016 WL 4129097, at *6 (internal citations omitted).

                In Franks v. Delaware, 438 U.S. 154 (1978), the United States Supreme Court held

that

                where the defendant makes a substantial preliminary showing that a
                false statement knowingly and intentionally, or with reckless disregard
                                                     7
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2267 Filed 03/25/21 Page 8 of 11




                for the truth, was included by the affiant in the warrant affidavit, and if
                the allegedly false statement is necessary to the finding of probable
                cause, the Fourth Amendment requires that a hearing be held at the
                defendant's request.

Id. at 155-56. In the present case, petitioner has not shown that a false statement was included in the

affidavit or that the allegedly false statement was necessary to the finding of probable cause.

                Had the affidavits excluded the allegedly false statement, they still would have

contained sufficient information to establish probable cause that evidence of the murder would be

found at petitioner’s residence. The two affidavits at issue, those of Detectives Brown and Wilson,

thoroughly describe the officers’ investigation and findings.           See docket entry 8-16, Ex. B,

PageID.1728-41. Both affidavits state that petitioner and his sister provided conflicting stories as to

petitioner’s whereabouts on the morning of the murder. See id. at PageID.1732, 1740. The affidavits

also allege that impressions of petitioner’s shoes were found inside of and around the victim’s home.

See id. at PageID.1733, 1741. Finally, Detective Brown’s affidavit states that an earlier search of

petitioner’s residence, which was conducted on January 14, 2014, uncovered a bloody dish towel that

matched those of the victim, a cosmetic bag, rings, watch links that matched the victim’s watch, and a

Sentry safe key that fit the victim’s safe. See id. Collectively, this constitutes sufficient information to

support the issuance of a search warrant. The presently challenged statement as to the conditions under

which petitioner traveled to the police station was not necessary to the finding of probable cause.

Because the facts of this case clearly do not warrant a Franks hearing, petitioner cannot demonstrate

that counsel’s performance was deficient, or that had counsel requested a Franks hearing “there is a

reasonable probability that . . . the result of the proceeding would have been different.” Strickland,

466 U.S. at 694.

                Next, petitioner alleges that trial counsel should have filed a motion to suppress

because “the consent to search form was blank” when he signed it and because the search was expressly

limited to “the premises under [his] control.” Pet. at 63 (internal quotation marks omitted). Petitioner


                                                     8
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2268 Filed 03/25/21 Page 9 of 11




alleges that the police searched his sister’s entire residence, notwithstanding the fact that he lived in

the basement and controlled only that area. See id. Petitioner also alleges that he requested counsel

before he signed the form, but his request was denied. See id.

                The Michigan Court of Appeals rejected this claim as follows:

                The validity of consent is determined under the totality of the
                circumstances. Defendant does not contend that he did not understand
                the consent form or that he raised any objections to its scope. Moreover,
                the consent form was signed on January 13, 2014. A case report
                indicates that defendant signed a Miranda rights form on January 14,
                2014, but then invoked his right to counsel and all questioning stopped.
                No evidence supports defendant’s assertion that he sought and was
                refused counsel before signing the consent form. Moreover, although
                defendant asserts that the police exceeded the scope of a permissible
                search by searching areas of his sister’s residence under which he had
                no control, he does not allege that any evidence was discovered or
                seized from these other areas. Thus, defendant has not established the
                necessary factual predicates for his claim that trial counsel was
                ineffective for failing to challenge the validity of the consent form.

Jones, 2016 WL 4129097, at *6 (internal citation omitted).

                Petitioner has failed to offer any proof that he did not consent to the search at issue or

that he invoked his right to counsel prior to signing the consent form. More importantly, he has failed

to show that any evidence was discovered in or seized from areas beyond his control. Under the

circumstances, petitioner cannot demonstrate that counsel’s performance was deficient, or that had

counsel filed a motion to suppress “there is a reasonable probability that . . . the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694.

                Finally, petitioner argues that trial counsel was ineffective for failing to object to the

admission of the prior acts evidence at issue in claims A and B. See Pet. at 64-69. Petitioner adds that

counsel should have objected to evidence of his drug use and unemployment status. See id. at 65. The

Michigan Court of Appeals rejected this claim, finding that the “evidence that defendant used drugs

was relevant in that it helped explain a motive for defendant’s act of robbing and killing the decedent.”

Jones, 2016 WL 4129097, at *7. The Michigan Court of Appeals further noted that counsel did object


                                                     9
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2269 Filed 03/25/21 Page 10 of 11




to the admission of the evidence involving petitioner’s killing of Corey Hardy in 1998 but that his

objection was overruled. Id.

                Federal habeas courts “must defer to a state court’s interpretation of its own rules of

evidence and procedure when assessing a habeas petition.” Miskel v. Karnes, 397 F.3d 446, 453 (6th

Cir. 2005) (internal quotation marks and citation omitted). Because the Michigan Court of Appeals

determined that this evidence was admissible under Michigan law, this Court must defer to that

determination in resolving petitioner’s ineffective assistance of counsel claim. See Brooks v. Anderson,

292 F. App’x 431, 437-38 (6th Cir. 2008). This Court “cannot logically grant the writ based on

ineffective assistance of counsel without determining that the state court erred in its interpretation of

its own law.” Davis v. Straub, 430 F.3d 281, 291 (6th Cir. 2005). Further, the Michigan Court of

Appeals’ determination that petitioner was not denied the effective assistance of trial counsel was not

contrary to, or an unreasonable application of, clearly established federal law. For these reasons,

petitioner’s final claim of ineffective assistance of counsel lacks merit.

        IV. Certificate of Appealability and Leave to Proceed in Forma Pauperis

                In order to appeal the Court’s decision, petitioner must obtain a certificate of

appealability. See 28 U.S.C. § 2253(c)(2).

                To obtain a [certificate of appealability] under § 2253(c), a habeas
                prisoner must make a substantial showing of the denial of a
                constitutional right, a demonstration that . . . includes showing that
                reasonable jurists could debate whether . . . the petition should have
                been resolved in a different manner or that the issues presented were
                adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). The Court may grant or deny a certificate of

appealability when it issues a ruling on a habeas petition. See Castro v. United States, 310 F.3d 900,

901 (6th Cir. 2002). In the present case, jurists of reason could not debate the Court’s conclusion that

petitioner has failed to make a substantial showing of the denial of a federal constitutional right.

Therefore, a certificate of appealability is denied.


                                                       10
Case 2:18-cv-11621-BAF-APP ECF No. 9, PageID.2270 Filed 03/25/21 Page 11 of 11




                The Court also denies petitioner leave to appeal in forma pauperis because any appeal

would be frivolous. See 28 U.S.C. § 1915(a)(3).

                V. Conclusion

                Accordingly,



                IT IS ORDERED that petitioner’s application for a writ of habeas corpus is denied.



                IT IS FURTHER ORDERED that a certificate of appealability is denied.



                IT IS FURTHER OREDERED that leave to proceed in forma pauperis is denied.




                                                  s/Bernard A. Friedman
 Dated: March 25, 2021                            Bernard A. Friedman
        Detroit, Michigan                         Senior United States District Judge


                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on March 25, 2021.
 Peter Gerard Jones #226310                        s/Johnetta M. Curry-Williams
 ST. LOUIS CORRECTIONAL FACILITY                   Case Manager
 8585 N. CROSWELL ROAD
 ST. LOUIS, MI 48880




                                                   11
